DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 12/30/2021 which amended claims 1, 10, 11 and 20. Claims 1-20 are currently pending in the application for patent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/30/2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claims 1 and 11, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a first air duct, adjacently 
These limitations in combination with the other limitations of claims 1 and 11 renders the claims non-obvious over the prior art of record. 
Regarding Claims 8 and 18, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the first heat-dissipating fin assembly comprises a first upstream fin assembly and a first downstream fin assembly, the first upstream fin assembly is disposed between the first downstream fin assembly and the air intake side, the second heat-dissipating fin assembly comprises a second upstream fin assembly and a second downstream fin assembly, the second upstream fin assembly is disposed between the air intake side and the second downstream fin assembly, and is stacked on the first upstream fin assembly, the second downstream fin assembly is stacked on the first downstream fin assembly, the fan is disposed between the first upstream fin assembly and the first downstream fin assembly, and the fan is disposed between the second upstream fin assembly and the second downstream fin assembly. 
These limitations in combination with the other limitations of claims 8 and 18 render the claims non-obvious over the prior art of record.

Sano (WO 2018/198278; hereinafter referred to as Sano and wherein US 2020/0241401 is being used as the English language equivalent) teaches a 
a light source device (Figure 7; Light Sources 104-106), configured to provide an illumination beam (see Paragraph [0055]; wherein it is disclosed that the light source unit including the light sources 104 to 106 generates illumination light); 
a light valve (Figure 7; Display Device 102), disposed on a transmission path of the illumination beam to convert the illumination beam into an image beam (see Paragraphs [0051], [0053] and [0055]); 
a projection lens (Figure 7; Projection Optical System 101), disposed on a transmission path of the image beam (see Figure 7 and Paragraph [0050]); and 
a light source heat-dissipating device (Figure 7; Heat Pipes 141, 142 and 143), disposed on a transmission path of a heat generated when the light source device (Figure 7; Light Sources 104-106) provides the illumination beam (see Paragraph [0066]-[0067]; wherein it is disclosed that the heat pipe 141 is configured to cool the red light source 104, the heat pipe 142 is configured to cool the green light source 105 and the heat pipe 143 is configured to cool the blue light source 106), and the light source heat-dissipating device (Figure 7; Heat Pipes 141, 142 and 143) comprising: 
a heat-dissipating fin assembly (Figure 4; Heat Pipes 141, 142 and 143), disposed in the casing (Figure 7; Housing 110), having an air intake side adjacent to the air inlet (see Figures 4 and 7; wherein the air intake side is adjacent to air inlets 110a 
a first heat-dissipating fin assembly (Figure 7; Heat Pipe 141); and 
a second heat-dissipating fin assembly (Figure 7; Heat Pipe 142), stacked on the first heat-dissipating fin assembly (see Figure 7), and the first heat-dissipating fin assembly (Figure 7; Heat Pipe 141) being positioned between the second heat-dissipating fin assembly (Figure 7; Heat Pipe 142) and the air inlet (see Figure 7; wherein the heat pipe 141 is positioned between the heat pipe 142 and air Inlets 110a and 110b); 
a first air duct (Figure 7; Duct 202), adjacently-disposed at the air intake side (see Figure 7) and having: 
a first entrance end, connected with the air inlet (see Figure 7; wherein the first entrance end of the duct 202 is connected to the air inlet 110b); 
a first exit end, opposite to the first entrance end (see Figure 7; wherein the first exit end of the duct 202 is connected to the air outlet 110e); and
an extension direction, substantially parallel to the air intake side (see annotated Figure 7 below; wherein the extension direction is merely being interpreted as a direction in which the air duct 202 physically extends. In the case of the air duct 202 it is a 3 dimensional object which extends in three dimensions, wherein the extension direction as it pertains to the claim is being interpreted as a left to right/width direction); and

    PNG
    media_image1.png
    823
    695
    media_image1.png
    Greyscale

a fan (Figure 7; Cooling Fans 121, 122, 124, 125, 126, 127), disposed in the casing (Figure 7; Housing 110), and adjacent to the first heat-dissipating fin assembly (Figure 7; Heat Pipe 141); and the second heat-dissipating fin assembly (see Figure 7; wherein the second heat-dissipating fin assembly is the heat pipe 142); 
wherein the light source device (Figure 7; Light Sources 104-106) comprises a first light source module (Figure 7; Light Source 104) and a second light source module (Figure 7; Light Source 105), the first light source module (Figure 7; Light Source 104) and the second light source module (Figure 7; Light Source 105) generate a first thermal energy and a second thermal energy respectively when the light source device 
As it pertains to claims 1 and 11, Sano does not disclose a first air duct, adjacently disposed at the air intake side and having: a first entrance end, connected with the air inlet; a first exit end, opposite to the first entrance end; and an extension direction, pointing from the first entrance end to the first exit end, and the extension direction being substantially parallel to the air intake side.
As it pertains to claims 8 and 18, Sano does not disclose a the first heat-dissipating fin assembly comprises a first upstream fin assembly and a first downstream fin assembly, the first upstream fin assembly is disposed between the first downstream fin assembly and the air intake side, the second heat-dissipating fin assembly comprises a second upstream fin assembly and a second downstream fin assembly, the second upstream fin assembly is disposed between the air intake side and the second downstream fin assembly, and is stacked on the first upstream fin assembly, the second downstream fin assembly is stacked on the first downstream fin assembly, the fan is disposed between the first upstream fin assembly and the first downstream fin 

Hsiao (US 2011/0157560) teaches a projection apparatus (Figure 1; Projector 1), comprising a casing (Figure 1; Casing 12), the casing (Figure 1; Casing 12) having an air inlet (Figure 1; Air-Inlets 124a and 126a), and the projection apparatus (Figure 1; Projector 1) comprising:
a light source device (Figure 1; Light Sources 14a, 14b, 14c), configured to provide an illumination beam (see Paragraph [0022]); 
a light valve (Figure 1; Optical Engine 32), disposed on a transmission path of the illumination beam to convert the illumination beam into an image beam (see Figure 1 and Paragraph [0028]);
a projection lens (Figure 1; Lens 34), disposed on a transmission path of the image beam (see Figure 1 and Paragraph [0028]); and
a light source heat-dissipating device (Heat Dissipation Devices 16, 18, 20 and 30), disposed on a transmission path of a heat generated when the light source device (Figure 1; Light Sources 14a, 14b, 14c) provides the illumination beam (see Figure 1), and the light source heat-dissipating device (Heat Dissipation Devices 16, 18, 20 and 30) comprising:
a heat-dissipating fin assembly (Figure 1; Heat Dissipation Devices 16 and 30), disposed in the casing (see Figure 1; wherein the heat dissipation devise 16 and 30 are disposed in the casing 12), having an air intake side adjacent to the air inlet (see Figure 
a first heat-dissipating fin assembly (Figure 1; Heat Dissipation Devices 16); and
a second heat dissipating fin assembly (Figure 1; Heat Dissipation Devices 30), stacked on the first heat-dissipating fin assembly (see Figure 1).
As it pertains to claims 1 and 11, Hsiao does not disclose a first air duct, adjacently disposed at the air intake side and having: a first entrance end, connected with the air inlet; a first exit end, opposite to the first entrance end; and an extension direction, pointing from the first entrance end to the first exit end, and the extension direction being substantially parallel to the air intake side.
As it pertains to claims 8 and 18, Hsiao does not disclose a the first heat-dissipating fin assembly comprises a first upstream fin assembly and a first downstream fin assembly, the first upstream fin assembly is disposed between the first downstream fin assembly and the air intake side, the second heat-dissipating fin assembly comprises a second upstream fin assembly and a second downstream fin assembly, the second upstream fin assembly is disposed between the air intake side and the second downstream fin assembly, and is stacked on the first upstream fin assembly, the second downstream fin assembly is stacked on the first downstream fin assembly, the fan is disposed between the first upstream fin assembly and the first downstream fin assembly, and the fan is disposed between the second upstream fin assembly and the second downstream fin assembly.
The dependent claims, claims 2-7, 9-10, 12-17 and 19-20, are likewise allowable by virtue of their dependency upon allowable independent claims 1, 8, 11 and 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882